                                 Case 2:19-cv-10071-VAP-RAO Document 20 Filed 03/16/20 Page 1 of 1 Page ID #:91




                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Tracy Eggleston,
                                                                                          2:19-cv-10071-VAP-RAO
                                  6                       Plaintiff,
                                  7                       v.
                                                                                       Order GRANTING Plaintiff’s
                                                                                     Motion for Extension of Time to
                                  8       Direct Protect Security and                 Effectuate Service of Process
                                  9       Surveillance, Inc.,
                                                                                              (Doc. No. 19).
                                 10                       Defendant.
Central District of California
United States District Court




                                 11
                                 12
                                            Having considered the moving papers and all other matters presented
                                 13
                                      to the Court, the Court finds good cause for a short extension of time. The
                                 14
                                      Court grants an extension of thirty (30) days from the entry of this Order for
                                 15
                                      Plaintiff to effectuate service. No further extensions will be granted.
                                 16
                                 17
                                 18
                                 19
                                 20   IT IS SO ORDERED.
                                 21
                                 22       Dated:     3/16/20
                                 23                                                         Virginia A. Phillips
                                                                                     Chief United States District Judge
                                 24
                                 25
                                 26

                                                                             1
